Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account B Individual Nonqualified Variable Annuity Supplement dated December 20, 2006 to the Contract Prospectus, and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. Effective September 30, 2006, the information for ING VP Global Science and Technology Portfolio, and effective December 1, 2006, the information for ING Legg Mason Partners Aggressive Growth Portfolio appearing in the Contract Prospectus under Appendix II  Description of Underlying Funds is deleted and replaced with the following to reflect subadviser name changes. Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Partners, Inc.  ING ING Life Insurance and Seeks long-term growth of Legg Mason Partners Annuity Company capital. Aggressive Growth Portfolio Subadviser : ClearBridge Advisors, LLC ING Variable Portfolios, Inc. ING Investments, LLC Seeks long-term capital  ING VP Global Science appreciation. and Technology Portfolio Subadviser: BlackRock Advisors, LLC 2. Effective December 31, 2006, Directed Services, Inc. is being converted to a limited liability company, redomiciled to Delaware, and reorganized as a wholly-owned subsidiary of ING Life Insurance and Annuity Company. Accordingly, effective December 31, 2006, all references to Directed Services, Inc. appearing in the Contract Prospectus are replaced with Directed Services, LLC. 3. Effective December 31, 2006, the investment adviser for each of the portfolios under ING Partners, Inc. will change to Directed Services, LLC. Accordingly, effective December 31, 2006, all references to ING Life Insurance and Annuity Company as investment adviser for each portfolio under ING Partners, Inc. appearing in the Contract Prospectus under Appendix II  Description of Underlying Funds are replaced with Directed Services, LLC. X.75998-06BDecember 2006
